The petition in error was filed on the 10 day of June, 1935, and on the second day of October, 1935, plaintiff in error filed his brief. No brief has been filed for the defendants in error nor has any excuse been offered for such failure. Under such circumstances, it is not the duty of the court to search the record for some theory upon which to sustain the judgment, but where the allegations of error are reasonably supported in the brief of the plaintiff in error, the court will reverse the cause in accordance with the prayer of the plaintiff in error.
The cause is reversed and remanded, with directions to grant a new trial.
McNEILL, C. J., and BAYLESS, WELCH, CORN, and GIBSON, JJ., concur.